DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 Response to Amendment
Claims 20-35 are pending. Claims 20-35 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 20-35 under Okazawa and Quail have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) in view of Lacaze et al. (US 20140068439 A1).

Regarding claims 20 and 28, Chapin et al. disclose a method comprising and non-transitory computer readable medium comprising a set of instructions that when executed cause at least one computer processor to: obtaining an original video footage containing a sequence of image frames captured by a nonstationary capturing device mounted on a moving platform, said original video footage being captured by the nonstationary capturing device while the platform is moving in a direction of travel (running forward, [0026], animal's heading direction and postural pitch, [0030], [0032], a tiny video camera can be mounted on the rat's backpack or head, [0034], 60 frames/sec, [0036], the video images can be grabbed only at a particular time, such as when the animal is pointed in a particular direction, as measured using an electronic compass on the animal, [0039]); sampling a plurality of specific image frames from said original video footage, wherein said plurality of specific image frames are estimated to be captured at a viewing direction similar to said direction of travel of the platform (For instance, images from digital video cameras on the heads of each of the animals could be sampled at a slow rate, e.g., once per second or every few seconds, similar to the approach used in many CCTV surveillance systems, to avoid consuming bandwidth unnecessarily, the video images can be grabbed only at a particular time, such as when the animal is pointed in a particular direction, as measured using an electronic compass on the animal, the operator can wish to obtain images only when the camera carried by the animal is aimed in a particular direction, e.g., north, east, south or west, [0039]); and generating a fast-forward video footage containing said plurality of specific image frames, wherein consecutive output frames in the 

Chapin et al. do not use the language of fast-forwarding, therefore do not explicitly disclose generating a fast-forward video footage containing said plurality of specific image frames, wherein consecutive output frames in the fast-forward video footage have similar viewing directions, said fast-forward video footage having fewer image frames than said original video footage.

Lacaze et al. teach generating a fast-forward video footage containing said plurality of specific image frames, wherein consecutive output frames in the fast-forward video footage have similar viewing directions, said fast-forward video footage having fewer image frames than said original video footage (pan, tilt, and zoom through the images from the front and back cameras on the robot, visual representation of the path the robot traversed; when the user clicks on the path, the image is automatically changed to the image corresponding to that position, tool geo-registers images and maps so that they can be retrieved based on location and time, [0008], allow the user to toggle between the front camera and the rear camera of the vehicle, allow the user to play 608, pause 609, rewind 610, and fast forward 611 through the images, [0046], [0055]).

Chapin et al. and Lacaze et al. are in the same art of sampling video from a moving platform (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]). The combination of Lacaze et al. with Chapin et al. will enable the use of fast-forwarding. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the fast-forwarding of Lacaze et al. .

Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) and Lacaze et al. (US 20140068439 A1) as applied to claim 20 above, further in view of Quail et al. (US 20160034119 A1)

Regarding claims 21 and 29, Chapin et al. and Lacaze et al. disclose the method and CRM according to claims 20 and 28. While possible noise would imply the sampling of Chapin et al. is not entirely uniform ([0030]), Chapin et al. and Lacaze et al. do not disclose the sampling comprises nonuniform sampling.

Quail et al. teach the sampling comprises nonuniform sampling (This image may switch to a next representative image based on how far a user skips, and these images may or may not be equally spaced, such as every fourth frame, and may instead be spaced based on the content, and not the timing of the frames, [0057]).

Chapin et al. and Lacaze et al. and Quail et al. are in the same art of video processing (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]; Quail et al., abstract, [0070]). The ..

Claims 22, 23, 26, 30, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) and Lacaze et al. (US 20140068439 A1) as applied to claim 20 above, further in view of Steinbach et al. (US 20150243080 A1).

Regarding claims 22 and 30, Chapin et al. and Lacaze et al. disclose the method and CRM according to claims 20 and 28. Chapin et al. further disclose obtaining an information indicating a viewing direction of the image frames of said original video footage ([0030], [0039]). Chapin et al. and Lacaze et al. do not explicitly disclose the sampling of the specific image frame is carried out by selecting image frames based on a deviation between a predetermined direction and the viewing direction indicated by said information.


that can provide satisfactory results on the basis of a relatively low number of reference images, [0047], transforms reference images to the virtual view's location, [0049], robustly determine the orientation and position on a meter-level within fractions of a second, [0050], determining camera poses far off the mapper trajectory, [0052], determining the visual similarity between the image recorded at the position to be determined and localized (virtual) reference images stored in a database, [0054], stores the appearance at distinct locations and orientations in an environment, and an image retrieval engine that allows lookups in this database by using images as a query, [0056], captured and tagged with their 6-DOF pose (location and orientation), occupancy grid map may be used as a reference coordinate system and to determine valid locations for virtual views, [0057], two constraints are added to the image selection algorithm, an upper limit on the angle between the reference image's normal and the plane normal avoids using low-resolution views of a plane, when multiple reference images cover approximately the same number of plane pixels, the one closest to the virtual view's location, [0078], finding the position as well as the orientation of a camera is achieved by extracting features from the query image and retrieving the most similar virtual views from the CBIR database, [0084]).

Chapin et al. and Lacaze et al. and Steinbach et al. are in the same art of determining pose/orientation (Chapin et al., abstract, [0023], [0030]; Lacaze et al., abstract, [0083]; Steinbach et al., [0052]). The combination of Steinbach et al. with Chapin et al. and Lacaze et 

Regarding claims 23 and 31, Chapin et al. and Lacaze et al. and Steinbach et al. disclose the method and CRM according to claims 22 and 30. Steinbach et al. further indicate the information indicating said viewing direction is calculated based on a plurality of image frames of the sequence of image frames (generating a plurality of virtual views, wherein each of the virtual views is associated with a location, abstract, satisfactory results on the basis of a relatively low number of reference images, [0047],generating a plurality of virtual views, [0048], the localised (real) reference images, which have been recorded along a mapping trajectory, are transformed into virtual viewpoints of arbitrary camera positions and orientations in the environment, [0055], multiple reference images, [0078], system is scalable to a considerable higher number of views (e.g. up to 10 million views or more), as is common for conventional visual localisation systems, [0087], multiple reference images, [0104]).

Regarding claims 26 and 34, Chapin et al. and Lacaze et al. and Steinbach et al. disclose the method and CRM according to claims 23 and 31. Chapin et al. and Steinbach et al. further indicate the obtaining of said information indicating the viewing direction is calculated based on .

Claims 24, 25, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) and Lacaze et al. (US 20140068439 A1) and Steinbach et al. (US 20150243080 A1) as applied to claim 24 above, further in view of Yuan et al. (US 20080273751 A1).

Regarding claims 24 and 32, Chapin et al. and Lacaze et al. and Steinbach et al. disclose the method and CRM according to claims 23 and 31. Chapin et al. and Steinbach et al. further indicate said information indicating the viewing direction is calculated based on a 2D motion estimation method (Chapin et al., tilt sensor 230 can be implemented by a two-axis accelerometer tilt sensor and/or a 3-axis gyroscope, which can be used to increase its accuracy in determining heading direction, [0030]; Steinbach et al., “During the mapping phase, may be captured and tagged with their 6-DOF pose (location and orientation) and, in addition, a three-dimensional point cloud model may be acquired.  A two-dimensional occupancy grid map may be used as a reference coordinate system and to determine valid locations for virtual views”, [0057]). To make this calculation more explicit, a further reference is provided.



Chapin et al. and Lacaze et al. and Yuan et al. are in the same art of imaging from a moving platform (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]; Yuan et al., title, [0003]). The combination of Yuan et al. with Chapin et al. and Lacaze et al. and Steinbach et al. enables a 2D calculation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the calculation of Yuan et al. with the invention of Chapin et al. and Lacaze et al. and Steinbach et al. as this was known at the time of filing, the combination would have predictable results, and as Yuan et al. indicate, “Techniques as described in this specification can utilize a second geometric constraint to enable removal of the epipolar ambiguity. Thus, the scene structure in the Euclidean world coordinate system remains constant” ([0009]) and “A large number of applications could benefit from the proposed methodology, including video surveillance, object tracking, robot navigation, and video compression. Motion detection in dynamic video scenes is inherently difficult, as the moving camera induces 2D motion for each pixel” ([0043]), indicating the improvement to the accuracy that would result in creating the video of Chapin et al. and Lacaze et al. and Steinbach et al..

Regarding claims 25 and 33, Chapin et al. and Lacaze et al. and Steinbach et al. and Yuan et al. disclose the method and CRM according to claims 24 and 32. Yuan et al. further teach the 2D motion estimation method comprises an epipole computation (Given a 2D homography between two frames and the epipoles, the relative depth of a pair of matched points can be estimated, 2D affine motion model, epipoles [0061], two images are taken by a moving camera .

Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) and Lacaze et al. (US 20140068439 A1) and Steinbach et al. (US 20150243080 A1) and Yuan et al. (US 20080273751 A1) as applied to claims 25 and 33 above, further in view of Anandan et al. (US 6192145 B1).

Regarding claims 27 and 35, Chapin et al. and Lacaze et al. and Steinbach et al. and Yuan et al. disclose the method and CRM according to claims 25 and 33. Yuan et al. further partly teach estimating said viewing direction by using optical flow from the sequence of image frames, in a case where a result of said epipole computation cannot be used (“Techniques as described in this specification can utilize a second geometric constraint to enable removal of the epipolar ambiguity. Thus, the scene structure in the Euclidean world coordinate system remains constant”, [0009], “The homography between two frames is used to provide 1534 an initial position for finding the optimal correspondence. Then, the optical flows are estimated 1536 by finding the corresponding pixels with maximum normalized cross correlations between image windows.  For each pair or triplet of matched pixels, two disparity values are computed 1538: d.sub.epi.psi. from the epipolar constraint, and d.sub.G.psi.  from the structure consistency constraint.  These two disparity values are used in a two-step parallax-filtering process, as shown in FIG. 13, to determine whether a pixel corresponds to motion or to parallax”, [0135]).

Chapin et al. and Lacaze et al. and Steinbach et al. and Yuan et al. do not make clear the epipole computation cannot be used.

Anandan et al. teach using an alternate method of estimating said viewing direction in a case where a result of said epipole computation cannot be used (“An important advantage of the present invention is the ability to effectively operate in difficult image processing situations (e.g., when there are a small number of parallax vectors, when the epipole estimation is ill-conditioned, and in the presence of moving objects). The present invention does not require the recovery of epipoles during processing; therefore, it applies to situations when the accurate recovery of the epipole is difficult,” col. 2, lines 45-60, “The benefit of the constraint in Eq.  (12) is that it provides this information directly from the positions and parallax vectors of the two points, without the need to go through the computation of the epipole, using as much information as one point can give on another”, col. 7, lines 55-65, “The generalized parallax constraint suggests a new implicit representation of general 2D image motion: Rather than looking at the representation of 2D image motion in terms of: homography plus epipole plus projective structure, it suggests an implicit representation of 2D image motion in terms of homography plus relative projective structure of pairs of points.  Since this representation does not contain the epipole, it can be easily extended to multiple frames, col. 14, line 60 – col. 15, line 5).

Chapin et al. and Lacaze et al. and Anandan et al. are in the same art of obtaining images from a camera in motion (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]; Anandan et al., abstract). The combination of Anandan et al. with Chapin et al. and Lacaze et al. and Steinbach et al. and Yuan et al. enables computation without an epipole. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the calculation of Anandan et al. with the invention of Chapin et al. and Lacaze et al. and Steinbach et al. and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661